*880The facts of this case have been set forth in our decision and order in a companion appeal (see Nocella v Fort Dearborn Life Ins. Co. of N.Y., 99 AD3d 872 [2012] [decided herewith]). The defendant Emigrant Mortgage Company, Inc. (hereinafter Emigrant), established its prima facie entitlement to judgment as a matter of law, and the plaintiff failed to raise a triable issue of fact in opposition. Therefore, the Supreme Court properly granted that branch of Emigrant’s motion which was for summary judgment dismissing the complaint insofar as asserted against it (cf. Baron v Galasso, 83 AD3d 626 [2011]). Belen, J.P., Lott, Sgroi and Cohen, JJ., concur.